         1:19-cv-03132-RMG           Date Filed 02/06/20    Entry Number 26-1      Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                        AIKEN DIVISION

STATE OF SOUTH CAROLINA,

SOUTH CAROLINA DEPARTMENT OF HEALTH
AND ENVIRONMENTAL CONTROL,

and

SAVANNAH RIVER MARITIME COMMISSION,

                       Plaintiffs,

V.                                                              C/A NO.: I:19-cv-3I32-RMG

UNITED STATES ARMY CORPS OF ENGINEERS;

UNITED STATES ARMY CORPS OF ENGINEERS,
SAVANNAH DISTRICT;                                                 Application/Affidavit for
                                                                   Pro Hac Vice Admission
RYAN MCCARTHY, In his official capacity as
Secretary of the Army;

LT. GENERAL TODD T. SEMONITE, In his official
capacity as Commanding General and Chief of
Engineers, U.S. Army Corps Of Engineers;

MAJOR GENERAL DIANA M. HOLLAND, In her
official capacity as Commanding General, South Atlantic
Division, U.S, Army Corps of Engineers;

and

COLONEL DANIEL H. HIBNER, In his official
capacity as District Engineer, U.S. Army Corps of
Engineers, Savannah District,

                          Defendants.



(1)     Name.        Ronald L. Raider
                      First                    Middle                       Last

(2)     Residence. I reside in the following state:           Georgia
        If a South Carolina resident, indicate months/years of residence:



US2008 16392400 1
         1:19-cv-03132-RMG                 Date Filed 02/06/20             Entry Number 26-1               Page 2 of 5



(3)     Business Address. I am an attorney and practice law under the name of or as a member of the
        following firm:

        Firm name:             Kilpatrick Townsend & Stockton LLP______ _______________________
        Mailing address:              1100 Peachtree St. NE. Ste. 2800 Citv/State/Zin Atlanta. GA 30309
        Telephone number:            404-532-6909
        Facsimile number:                         404-541-3354
        E-mail address:           rraider@,kilpatricktownsend.com_____________________________
        (Application will not be considered without an e-mail address to receive electronic notification.)

(4)     Jurisdiction of this Court. I, by execution of this Application and Affidavit, consent and agree to
        comply with the applicable statutes, laws, and rules of the State of South Carolina, with all
        applicable federal statutes, laws, and rules, including Local Rules of the United States District
        Court for the District of South Carolina (particularly, Local Civil Rule 83.1.08 and/or Local
        Criminal Rule 57.1.08). I consent to the jurisdiction of the United States District Court for the
        District of South Carolina in all matters of attorney conduct. 1

(5)     Regular Practice of Law. I am a member in good standing of the bar of the highest court of the
        District of Columbia or the State of   Georgia      where I regularly practice law. Attached is
        my certificate of good standing.

(6)     Additional Bar Membership. I have been admitted to practice before the following courts: (List all
        of the courts Applicant has been admitted to practice before: United States District Courts; United
        States Circuit Courts of Appeals; the Supreme Court of the United States; and courts of other
        states or the District of Columbia.) By signing this Affidavit, I certify that I am a member in good
        standing of each of the listed bars unless otherwise noted.

        Court                                 Date Admitted                                                        Good Staining
           Supreme Court of Georgia             2003                                                               I^Yes      No
           Georgia Court of Appeals             2003                                                                ^Yes      No
           11th Circuit Court of Appeals        2003                                                               ^Yes       No
           U.S. District Court for the Northern District of Georgia 2003                                           l^Yes      No
           U.S. District Court for the District of Columbia 1990                                                   ^Yes       No
           U.S. District Court for the Southern District of New York 2002                                           ^Yes      No
           U.S. Court of Federal Claims 1987                                                                        ^Yes      No


(7)     Pending Disciplinary Matters. Are you presently the subject of any formal suspension or
        disbarment proceedings, and have you been notified by any disciplinary agency of the initiation of
        formal procedures?.................................................................................................... OYes |^No
        (If “yes,” give particulars, such as jurisdiction, court, date, grounds. Information to comply with
        this paragraph may be provided in camera but that fact shall be revealed below.)



        1 ThisDistrict 1 maintains a web site (www.scd.uscourts.gov) from which the federal and local
rules of procedure and related materials may be obtained.
                                                Page 2 of 4

US2008 16392400 1
          1:19-cv-03132-RMG         Date Filed 02/06/20       Entry Number 26-1        Page 3 of 5




        Curtailment of Prior Pro Hac Vice Admissions. Have you ever had any application for admission
        pro hac vice in this or any other jurisdiction denied or any pro hac vice admission revoked?
        I]Yes ^No
        (If “yes,” give particulars, such as date, court, docket number, judge, circumstances; attach a copy
        of any order of denial or revocation.)



(9)     Sanctions. Have you ever had any certificate or privilege to appear and practice before any judicial
        or administrative body suspended or revoked, or received a public reprimand or greater sanction?
        □Yes ^No
        (If “yes,” give particulars, e.g., judicial or administrative body, date of suspension, and
        reinstatement.)



(10)    Criminal Sanctions. Have you ever been convicted of a felony under the laws of the District of
        Columbia or of any State or under the laws of the United States?
        □Yes [□No
        (If “yes,” give particulars, such as date, court, judge, circumstances, and ultimate disposition.)



(11)    Present and Previous Pro Hac Vice in this Court. Have you, within the last ten (10) years, filed an
        application to appear pro hac vice in the United States District Court for the District of South
        Carolina or another court in the state of South Carolina?
        □Yes        No
        (If “yes,” give court, case name, docket number, and status of litigation, year of application, local
        counsel of record in each case, and state whether application is pending or was granted.) Attach
        additional pages if necessary.

Court/Case Name/Docket No.              Status of      Year of      Local Counsel        Status of
                                        Litigation     Appl.                             Appl.
State ofSC Administrative Law           Dismissed      2012         Rita Bolt Barker     Granted
Court; Savannah Riverkeeper, et al.                                 (Wyche, P.A.)
V. SC Department ofHealth and
Environmental Control, et al.;
11-ALJ-07-0618-CC
Savannah Riverkeeper, et al v. U.S.     Dismissed      2012         Rita Bolt Barker     Granted
Army Corps of Engineers et al                                       (Wyche, P.A.)
C/A No. 9:12-cv-006I0-RMG




IJS2008 16392400 1
Revised 3/27/14                                  Page 3 of 4
         1:19-cv-03132-RMG          Date Filed 02/06/20      Entry Number 26-1         Page 4 of 5



(12)    Designated Local Counsel. Local counsel of record associated with Applicant in this case is:
        Attorney Name:                         Rita Bolt Barker (#10566)
        Firm Name:                             WYCHE, P.A.
        Street Address or P.O. Box:            44 East Camperdown Way
        City, State, and Zip Code:             Greenville, SC 29601
        Telephone Number:                      Phn: (864) 242-8200
                                               Fax:(864)235-8900
        E-mail Address:                        rbarker @wyche .com

        I understand that local counsel of record is required to: (1) personally sign each pleading, motion,
        discovery procedure, or other document served or filed in this Court; (2) accept service of all
        pleadings and notices as required on behalf of all counsel for the party represented; (3) be present
        at all pretrial conferences, hearings and trials, unless excused by the Court; (4) be prepared to
        participate actively as may be necessary; and (5) assure compliance with Local Civil Rules
        83.1.04, 83.1.05, and 83.1.06 or Local Criminal Rules 57.1.04, 57.1.05, and 57.1.06 as appropriate.
        Local counsel of record may attend discovery proceedings.

(13)    Associated Counsel. In addition to local counsel designated above, the following counsel are also
        associated with the undersigned in this case.



(14)    Application Fee. I affirm that the application fee of two hundred and fifty dollars ($250) has been
        paid in accordance with Local Civil Rule 83.1.05 or Local Criminal Rule 57.1.05 or paid herewith.

(15)    Electronic Notification. By submitting this application, I consent to electronie notification.

(16)    Represented Party/Parties. I seek to represent the following party/parties:




(17)    I certify that I have read Local Civil Rule 30.04 regarding the conduct of depositions.




                                                                                1.
                                                              Signature of Applicant

Sworn to and subscribed before me
this / 0 day of


A Notary Public          f (I
of the State of                 A

My Commission expires:
                                             ^ <p            •••
US2008 16392400 1
      1:19-cv-03132-RMG      Date Filed 02/06/20      Entry Number 26-1   Page 5 of 5



                                               ?!




                                                    Ol0urt
                                          ai
                               NATHAN DEAL JUDICIAL CENTER

                                     Atlanta 30334




                                     January 7, 2020




      I hereby certify that Ronald Lee Raider, Esq., was admitted on the 12 day of

November, 2003, as a member of the bar of the Supreme Court of Georgia, the highest

court of the State; and, since that date he has been and is now a member of this bar m

good standing, as appears from the records and files in this office.



                                       Witness my signature and the seal of this Court,

                                       hereto affixed the day and year first above written.




                                                                                   , Clerk
